Citation Nr: 0802238	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-15 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from February 1996 to April 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2006, the veteran and his wife testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  A transcript of the hearing is associated with the 
claims file.  

In December 2006, the Board granted a motion to advance this 
case on the docket.  See 38 U.S.C.A. § 7101 (West 2002); 38 
C.F.R. § 20.099(c) (2007).  

This case was previously before the Board in January 2007, at 
which time the Board determined additional development was 
necessary.  The requested development has been completed.  
Unfortunately, however, further development is needed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.  


REMAND

The veteran contends that, since April 2003, he has been 
unable to secure and maintain gainful employment due to his 
service-connected disabilities.  

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or, if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more and additional disabilities to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (2007).  If the above percentages are not met, 
the veteran's claim may still be referred to the Director, 
Compensation and Pension Service for an extraschedular 
rating, when the evidence of record shows that veteran is 
"unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities."  38 
C.F.R. § 4.16(b).

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.  The veteran's employment history, his 
educational and vocational attainment, as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  

The veteran is currently service-connected for 
supraventricular tachycardia, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; post-operative 
scarring of the right pectoral area, rated at 10 percent; 
post-operative scarring of the right scapular area, rated at 
10 percent; recurrent impingement syndrome of the right 
shoulder, rated as noncompensable (zero percent); migraine 
headaches, rated as noncompensable; hypertension, rated as 
noncompensable; and post-operative scarring of the right 
inner thigh, also rated as noncompensable.  

The veteran's combined service-connected disability rating is 
30 percent.  See 38 C.F.R. § 4.25.  Because the veteran does 
not have one service-connected disability rated as at least 
60 percent, or two or more disabilities with a combined 
rating of at least 70 percent, with one disability rated at 
40 percent, the initial criteria for schedular consideration 
for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met.  
However, he might nonetheless be entitled to TDIU based on 38 
C.F.R. §§ 4.l6(b), 3.32l(b).  

During the August 2006 hearing, the veteran and his wife 
testified that the veteran's service-connected heart 
disability, inclusive of supraventricular tachycardia and 
hypertension, prevents him from maintaining substantially 
gainful employment.  The veteran testified that he has 
episodes of tachycardia manifested by pressure and pain in 
his chest, as well as syncope, once a week and that he has to 
go to the VA medical center frequently because of his high 
blood pressure.  He and his wife testified that he has had 
three jobs in the last year, and lost one because he had to 
go to the hospital frequently.  He stated that he has worked 
in an administrative position, as a tow truck driver, and on 
security jobs, and he had episodes of tachycardia on all of 
them.  

The veteran also testified that he has applied for many jobs 
but they eventually ask about his medical problems, which he 
believes is a reason for his not being hired.  The veteran's 
representative corroborated the veteran's testimony stating 
that he had knowledge of the veteran applying for a county 
prison job as a guard but did not get it because of his 
medical condition.  The representative also stated that the 
veteran was unable to attend many of their appointments 
because of his tachycardia episodes.  

The Board considers the testimony provided at the August 2006 
hearing regarding the veteran's difficulty in maintaining a 
job to be credible, as it is supported by the evidence of 
record.  In this regard, the Board notes there is evidence 
showing the veteran held at least three different jobs 
between October 2003 and February 2006, including as a youth 
counselor, a state policeman, and a warehouse supervisor.  
See VA outpatient treatment records July 2003 to January 
2004; see also February 2006 VA orthopedic examination 
report.  In fact, the February 2006 orthopedic VA examination 
report reflects the veteran reported missing work because of 
his service-connected right shoulder disability.  Despite the 
foregoing, there is no indication in the record as to why the 
veteran was unable to maintain his jobs; nor is there any 
objective evidence of record addressing whether the veteran 
is unemployable due to his service-connected disabilities.  

In this regard, the Board notes that the February 2004 rating 
decision denying the veteran's claim states that the veteran 
was asked to submit medical evidence showing his service-
connected disabilities prevented him from obtaining and 
maintaining gainful employment via an August 2003 letter.  
Upon review of the August 2003 letter, however, the Board 
finds the August 2003 letter requested only that the veteran 
submit evidence showing his service-connected disabilities 
had increased in severity.  While the veteran was informed 
that entitlement to TDIU may be established based upon 
schedular consideration under 38 C.F.R. § 4.16(a), he was not 
informed that entitlement to TDIU may be established based 
upon an extraschedular rating under 38 C.F.R. § 4.16(b).  As 
a result, the Board finds it is necessary that the 
evidentiary record be developed with regard to whether the 
veteran's service-connected disabilities affect his 
employability, to include providing the veteran with adequate 
notice in this regard.

The Board also notes the veteran's wife testified that his 
heart medication was increased by VA in October 2005.  In 
addition, a printout dated in August 2005 reflects that the 
veteran reported for several appointments between March and 
August 2005, including an electrocardiogram (EKG).  However, 
the most recent outpatient treatment records in the claims 
folder are dated in January 2004.  Therefore, it appears that 
there are additional VA treatment records available which 
must be obtained prior to a final determination of the 
veteran's claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In this regard, the Board notes that, while the record 
contains VA examination reports dated in February 2006, the 
physicians who evaluated the veteran did not address the 
impact of the veteran's service-connected disabilities on his 
ability to perform specific industrial functions required to 
work or the degree to which the service-connected 
disabilities affect his capacity to work.  Such additional 
findings and opinions are needed before the Board can fairly 
decide the merits of this claim for TDIU.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (duty-to-assist provisions 
include the duty to provide medical examinations or obtain 
opinions if it is determined necessary to decide a claim).

Finally, the Board notes the August 2006 hearing transcript 
reflects that the veteran submitted additional medical 
records in support of his claim, along with a statement 
waiving RO consideration of that evidence in the first 
instance.  Although the signed waiver is included in the 
record, it does not appear that the newly submitted evidence 
is associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.	Ensure that all VCAA notice required by 
38 U.S.C.A. § 5103a, 38 C.F.R. § 3.159, and all 
subsequent interpreting authority are fully 
complied with, including notifying the veteran 
of the information or evidence necessary to 
substantiate his claim for a TDIU rating 
pursuant to 38 C.F.R. §§ 3.340, 3.341, and 4.16 
(b).  The veteran should be specifically asked 
to provide information and evidence regarding 
any and all employment since April 2003, 
including the reasons why he was unable to 
continue working in each respective position.  

2.	Obtain all records of VA treatment or evaluation 
of the veteran dated from January 2004 to the 
present and associate them with the claims file.  
The efforts to obtain these records must be 
documented in the claims file.  If no records 
are available or cannot be obtained, it should 
be so stated, in writing, and included in the 
claims file.  

3.	Associate with the record the evidence that the 
veteran submitted when he appeared for his 
August 2006 Travel Board hearing hearing.  If 
that evidence cannot be located, the veteran 
should be notified in writing and asked to 
provide VA with copies of these materials.

4.	After completion of the above, the AOJ should 
make arrangements with the appropriate VA 
medical facility for an employability opinion by 
an appropriate specialist(s).  The claims file 
and a list of all currently service-connected 
disabilities should be made available to the 
physician(s) for review, and the examination 
report must reflect that such review was 
accomplished.  The physician(s) should offer an 
opinion addressing whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran is incapable of 
securing and maintaining substantially gainful 
employment due to his service-connected 
disabilities.

a.	In offering this opinion, the examiner(s) 
must consider the degree of interference 
with ordinary activities, including 
capacity for employment, caused solely by 
the veteran's service-connected 
disabilities, as distinguished from any 
non-service-connected physical condition.  

b.	In addition, if it is determined the 
veteran is indeed incapable of obtaining or 
retaining substantially gainful employment, 
the examiner(s) should state the 
approximate date of onset of such 
occupational impairment.

c.	A rationale must be provided for all 
opinions.  If an opinion cannot be 
rendered, without resorting to pure 
speculation, the examiner should clearly 
and specifically so specify in the report, 
and explain why this is so.  

5.	After completing the above and any additional 
development deemed appropriate, the issue on 
appeal should be readjudicated.  Readjudication 
should specifically consider whether the case 
warrants referral to the Under Secretary for 
Benefits or to the Director of the Compensation 
and Pension Service, pursuant to 38 C.F.R. § 
3.321(b), for assignment of an extraschedular 
rating.  If the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


